Citation Nr: 1136980	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for eczematoid dermatitis.  


2.  Entitlement to a compensable rating for tinea pedis with postoperative heloma of the right fourth digital interspace.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to September 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board acknowledges that the Veteran marked that he wanted a Board hearing in Washington D.C. on his July 2008 Form 9.  He subsequently submitted another Form 9 in August 2008, however, at which time he indicated that he did not want a Board hearing.  The Board finds that the second Form 9 serves as a withdrawal of the initial request for a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a psychiatric disorder, to include whether clear and unmistakable error (CUE) was committed in a prior RO decision, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2010 Veteran submission.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's dermatitis does not affect at least 20 percent of entire body or exposed areas, require systemic therapy, or result in scarring, disfigurement, or limitation of function.  

2.  The Veteran's tinea pedis with postoperative heloma does not result in scarring,  disfigurement, or limitation of function (to include due to pain), and its manifestations have been considered in the evaluation provided for dermatitis.  

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for eczematoid dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118 Diagnostic Codes 7806 (2010).  

2.  The criteria for a compensable rating for tinea pedis with postoperative heloma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118 Diagnostic Codes 7819 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant notice by letters dated in October 2007 and June 2008.  The claims were then readjudicated in a July 2008 statement of the case.  Mayfield, 444 F.3d at 1333.  Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA afforded the appellant examinations which the Board finds are adequate for rating purposes: the examiners elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail, and the Veteran has not contended that any examination was inadequate or that his condition has changed (i.e. worsened) since the 2007 examinations were conducted. The Board notes that the 2007 VA examiners did not review the claims file.  However, the examiners did elicit medical histories from the Veteran, which were consistent with those contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2. As the matters are claims of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2007 examinations were adequate for rating purposes.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

August 2005 private treatment record reflects a finding of normal skin and a history of occasional rash.  See August 2005 Palestine Regional Medical Center records.  

A November 2005 VA treatment record reflects the Veteran's history that his skin condition was not "doing well."  He indicated that the cream he used was not helping, though he was putting it on once a day.  He also reported a history of joint pain, and he indicated that the area between his toes was getting worse.  Examination revealed dry skin on the hands and dry, thick skin on the feet.  The Veteran was assessed with eczematoid dermatitis and joint pain.  

A March 2006 VA treatment records indicates that the eczema was under good control with no active lesions noted, though there was dryness. The record reflects the Veteran's history that he had marked itching that caused him to wake from sleep at night.  He also reported marked pain in the right foot which interfered with walking.  Examination revealed maceration in the lateral interspace and a one centimeter wart on the posterior plantar area.  The Veteran was assessed with eczematoid dermatitis, intertrigo of the right foot, and plantar wart of the right foot.  He was instructed to continue use of triamcinolone ointment for the eczema and to use bactroban cream for the intertrigo.  

A January 2007 VA examination record reflects the Veteran's history of considerable discomfort between the lateral toes.  Examination revealed dry skin in general with more hyperkeratotic changes about the feet, particularly the sides of the feet; several thickened toenails without evidence of fungal disease; and eczematous changes about the trunk.  The examiner reported that the dermatitis affected the palms of both hands, feet, and knees; the right elbow; and part of the buttocks.  He estimated that 0.17 percent of exposed areas were affected and 11.5 percent of the entire body was affected.  He indicated that there was no scar or disfigurement.  He diagnosed the Veteran with eczematoid dermatitis, noting that the rash was similar to the lesions on the feet, and recurrent tinea pedis.  

In August 2007, the Veteran reported that his skin condition was getting worse and that the cream was not helping.  Examination revealed hyperpigmented areas of the legs and feet.  

An October 2007 VA skin examination record reflects that the Veteran used triamcinolone cream with minimal relief.  The examiner noted that the Veteran had localized itching of the skin without systemic symptoms.  Examination revealed evidence of eczematoid dermatitis with dry scaly skin affecting both lower extremities from the knees extending distally to the dorsum of both feet.  He estimated that 0 percent of the exposed areas were affected and 15 percent of the total body was affected.  

An October 2007 VA foot examination reveals the Veteran's history of residual pain of the interspace between the third and fourth toe of each foot.  The examiner noted that the Veteran did not have any obvious external lesions, "hard corn" indicative of a heloma, or callus on the metatarsal pads on the right.  He reported that the pain occurred with prolonged standing or walking.  He denied incapacitating flare-ups of the foot pain within the previous twelve months.  Examination revealed onychomycosis without evidence of acute tinea pedis.  There was tenderness between the third and fourth toes consistent with Morton neuroma without recurrent heloma at the fourth digital interspace.  He had no evidence of calluses and was able to walk on his heels and toes, albeit with complaints of pain when walking on his toes.  The examiner noted that the Veteran had the same pain and tenderness between the third and fourth toes of the left foot in the area of Morton neuroma.  Gait was normal, and there was no evidence of abnormal weight-bearing.  There was no hammertoe, claw foot, or other deformity.  The examiner diagnosed the Veteran with tinea pedis, postoperative heloma of the right fourth digit interspace, in remission.  

Eczematoid Dermatitis

The Veteran's eczematoid dermatitis is rated as 10 percent disabling under Diagnostic Code (DC) 7806.  DC 7806 provides a 30 percent rating for dermatitis or eczema that affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas affected, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the previous 12 month period. 

The evidence indicates that the eczematoid dermatitis affects less than 20 percent of the entire body.  It also affects less than 20 percent of exposed areas. Finally, there is no evidence of the use of systemic therapy; rather, the evidence solely indicates that the veteran uses topical therapy. Consequently, a higher rating is not warranted under DC 7806.

The Board has considered whether a higher rating is warranted under an alternative rating criteria, but finds none is applicable based on the absence of evidence of disfigurement, scarring, limitation of function, or use of systemic therapy.  See 38 C.F.R. § 4.118.  

In sum, the Board finds a schedular rating greater than 10 percent is not warranted.  

Tinea Pedis with Postoperative Heloma of the Right Fourth Digital Interspace.  

The tinea pedis with postoperative heloma of the right fourth digital interspace is currently assigned a noncompensable rating under DC 7819, which rates benign skin neoplasms.  DC 7819 indicates that the skin neoplasms should be rated as disfigurement of the head, face, or neck, scars, or impairment of function.  In this case, the medical evidence reflects no findings of disfigurement, scarring, or impairment of function due to the tinea pedis with postoperative heloma.  The Board acknowledges that the Veteran has reported pain at the right fourth digital interspace.  The medical evidence clearly indicates that this pain is due to a Morton's neuroma, which the record indicates is not related to the service-connected tinea pedis with postoperative heloma:  there is no medical finding of such a link and the Veteran has not provided competent histories suggestive of such a link (such as a history that he was told there was a relationship or that the symptoms onset contemporaneous with the heloma or its removal), and the fact that the neuroma affects both fourth digital interspace suggests that the neuroma is not related to the tinea pedis with postoperative heloma of the right fourth digital interspace.  Thus, the Board finds the Veteran's histories of pain are not for consideration in evaluating this service-connected condition and that there is no functional limitation associated with the tinea pedis with postoperative heloma.  

The Board has considered whether an alternate rating criteria is applicable.  DC 7813 rates dermatophytosis, which includes tinea pedis and dermatophytosis of the nails.   DC 7813 indicates that dermatophytosis should be rated as disfigurement of the head, face, or neck,  scars, or dermatitis, thus, the predominant disability should be rated as dermatitis.  The Veteran is already in receipt of a rating for dermatitis, however, and because this rating encompasses the right foot, awarding a separate rating for the tinea pedis with postoperative heloma would be pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259  (1994).  

In sum, the Board finds a compensable schedular rating is not warranted for tinea pedis with postoperative heloma.  

Extraschedular Consideration

38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology. If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization. If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16  (2008).

The discussion above reflects that the symptoms of the skin disabilities are contemplated by the applicable rating criteria.  The Board acknowledges that the Veteran reports itching, which is not specifically listed in the rating criteria.   "Itching" is an accepted symptom of dermatitis, however, and although the rating criteria does not contemplate the severity of the itching per se, it does consider the nature and extent of the dermatitis as a whole, to include whether systemic therapy is needed, and the Board finds the effects have been taken into account and considered in applying the relevant criteria in the rating schedule.  As such, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Even assuming the schedular evaluation does not contemplate the Veteran's symptomatology, however, the Board finds the Veteran's the Board disability picture does warrant referral for extraschedular consideration.   The record includes no evidence, to include history, of frequent hospitalization, or even regular medical treatment, or occupational impairment, and although each particular symptom associated with the skin disabilities may not be delineated in the rating criteria, the Board finds the impairment caused by the skin disabilities is contemplated by the currently assigned ratings.  As such, the Board finds referral is not necessary.  


ORDER

A rating greater than 10 percent for eczematous dermatitis is denied.

A compensable rating for tinea pedis with postoperative heloma of the right fourth digital interspace is denied.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


